Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”), is entered into as of
March 26, 2014 by and between MoneyGram International, Inc., a Delaware
corporation (the “Company”), and each of the entities identified on Schedule A
hereto (each a “Selling Stockholder” and collectively, the “Selling
Stockholders”).

Background

 

  A. The Selling Stockholders own in aggregate 36,378,254 shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”), and have
agreed to transfer a portion of such shares to the Company on the terms and
conditions set forth in this Agreement;

 

  B. The Company has agreed to repurchase a portion of the shares of Common
Stock held by the Selling Stockholders (collectively, the “Repurchase Shares”),
at the price and upon the terms and conditions provided in this Agreement (the
“Repurchase”);

 

  C. The Company intends to complete the Repurchase using the proceeds from an
incremental term loan facility to be consummated at or prior to the Closing (as
defined below) (the “Incremental Amendment”);

 

  D. The Selling Stockholders, affiliates of Goldman Sachs & Co. (the “GS
Selling Stockholders” and, collectively with the Selling Stockholders, the
“Offering Selling Stockholders”), the Company and the Underwriters (as defined
below), have commenced an underwritten public offering (the “Public Offering”),
of a portion of the shares of Common Stock held by the Offering Selling
Stockholders (including shares of the Company’s Series D Participating
Convertible Preferred Stock, par value $0.01 per share, that will be converted
to shares of Common Stock upon receipt by the Underwriters in connection with
the Public Offering) (collectively, the “Underwritten Shares”), pursuant to an
underwriting agreement (the “Underwriting Agreement”), by and among the Company,
the Offering Selling Stockholders and the underwriters named therein (the
“Underwriters”); and

 

  E. The board of directors of the Company (the “Board”), has formed a finance
committee of the Board (the “Finance Committee”), to determine whether to adjust
the amount of borrowings under the Incremental Amendment by an increase of up to
$150.0 million or a decrease of up to $50.0 million (such amount, if any, the
“Adjustment Amount”), to be used to increase or decrease the number of
Repurchase Shares.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:



--------------------------------------------------------------------------------

Agreement

1. Repurchase.

(a) Subject to the satisfaction of the conditions and to the terms set forth in
paragraph 1(b) below, the Company hereby agrees to purchase from each Selling
Stockholder, and each Selling Stockholder hereby agrees to transfer, assign,
sell, convey and deliver to the Company 100% of their right, title, and interest
in and to the number of Repurchase Shares set forth opposite such Selling
Stockholder’s name on Schedule A hereto. The per share purchase price for each
Repurchase Share (the “Per Share Purchase Price”), shall be the midpoint between
(x) the per share price at which the Selling Stockholders sell the Underwritten
Shares to the Underwriters in the Public Offering and (y) the price at which the
Underwriters sell the Underwritten Shares to the public. Subject to adjustment
as provided for herein, the aggregate number of Repurchase Shares to be
purchased by the Company from the Selling Stockholders shall be 8,185,092,
provided that if the Finance Committee authorizes an Adjustment Amount for the
Repurchase of additional or fewer Repurchase Shares reasonably prior to the
pricing of the Underwritten Shares pursuant to the Underwriting Agreement, then
the aggregate number of Repurchase Shares shall be adjusted with the consent of
the Selling Stockholders to be the number determined by dividing $150.0 million
plus or minus such Adjustment Amount, as applicable, by the Per Share Purchase
Price, rounded down to the nearest whole share, and shall be allocated pro rata
among the Selling Stockholders. Notwithstanding the foregoing, in the event that
the product of the Per Share Purchase Price and the aggregate number of
Repurchase Shares to be purchased by the Company, is greater than the sum of
$150.0 million plus or minus any Adjustment Amount (the “Aggregate Loan
Amount”), the aggregate number of Repurchase Shares shall be reduced to a number
of shares equal to (i) the Aggregate Loan Amount divided by (ii) the Per Share
Purchase Price, rounded down to the nearest whole share. Notwithstanding
anything to the contrary contained herein, prior to the pricing of the
Underwritten Shares pursuant to the Underwriting Agreement, with regard to any
Selling Stockholder, such Selling Stockholder may, upon notice to the Company
given reasonably prior to the pricing of the Underwritten Shares pursuant to the
Underwriting Agreement, elect to decrease the number of shares to be sold
pursuant to this Agreement, provided that (i) the total decrease by all Selling
Stockholders shall not exceed 2,728,364 shares and (ii) no Selling Stockholder
may elect to decrease the number of shares to be sold by such Selling
Stockholder pursuant to this Agreement if the Selling Stockholders have already
approved an adjustment to the number of such shares pursuant to this Agreement.

(b) The obligation of the Company to purchase and the obligations of the Selling
Stockholders to sell the Repurchase Shares in the Repurchase shall be subject
to:

(i) the execution of the Underwriting Agreement by the Offering Selling
Stockholders, the Company and the Representatives (as defined in the
Underwriting Agreement), on behalf of the Underwriters, on the date of pricing
of the Public Offering, and the closing of the Public Offering pursuant to the
terms of the Underwriting Agreement no later than 15 business days from the date
hereof; and

 

2



--------------------------------------------------------------------------------

(ii) the closing of the Incremental Amendment (which the Company will use
commercially reasonable efforts to consummate).

(c) The closing of the Repurchase (the “Closing”), shall take place
simultaneously with or after the closing of the Incremental Amendment and
simultaneously with the closing of the Public Offering at the offices of Vinson
and Elkins L.L.P., counsel for the Company, or at such other time and place as
may be mutually agreed upon by the Company and the Selling Stockholders. Payment
for the Repurchase Shares shall be made by wire transfer in immediately
available funds to the accounts specified by the Selling Stockholders. Payment
for the Repurchase Shares shall be made against delivery to the Company of the
Repurchase Shares through the facilities of The Depository Trust Company
(“DTC”), or otherwise as may be mutually agreed upon by the Company and the
Selling Stockholders.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Selling Stockholders that:

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation. The Company has full right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The execution and delivery by the Company of, and the performance by the
Company of its obligations under this Agreement will not contravene (i) any
provision of applicable law, (ii) the amended and restated certificate of
incorporation of the Company, the Amended and Restated Certificate of
Designations, Preferences and Rights of Series D Participating Convertible
Preferred Stock of the Company, or the bylaws of the Company, in each case as
amended, (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or (iv) any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary, except,
in the cases of clauses (i), (iii) and (iv), for any such contravention that
would not reasonably be expected to have a material adverse effect on the
Company and its subsidiaries, taken as a whole, or on the performance by the
Company of its obligations under, or the consummation of the transactions
contemplated by this Agreement. No consent, approval, authorization or order of,
or registration or qualification with, any governmental body or agency is
required for the performance by the Company of its obligations under this
Agreement, except (i) the registration under the Securities Act of the offering
of the Repurchase Shares and such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Repurchase Shares and (ii) where the failure to obtain or make any such consent,

 

3



--------------------------------------------------------------------------------

approval, authorization, order, registration or qualification would not impair
in any material respect the consummation of the Company’s obligations hereunder
or reasonably be expected to have a material adverse effect on the financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole.

3. Representations of the Selling Stockholders. In connection with the
transactions contemplated hereby, each of the Selling Stockholders severally and
not jointly represents and warrants to the Company that:

 

  (a) Such Selling Stockholder is duly organized and existing under the laws of
its jurisdiction of organization.

 

  (b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Stockholder of this Agreement and for the
sale and delivery of the Repurchase Shares to be sold by such Selling
Stockholder hereunder, have been obtained; and such Selling Stockholder has full
right, power and authority to enter into this Agreement and to sell, assign,
transfer and deliver the Repurchase Shares to be sold by such Selling
Stockholder hereunder, except for such consents, approvals, authorizations and
orders as would not impair in any material respect the consummation of such
Selling Stockholder’s obligations hereunder.

 

  (c) This Agreement has been duly authorized, executed and delivered by such
Selling Stockholder and constitutes a valid and binding agreement of such
Selling Stockholder, enforceable in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

  (d) The sale of the Repurchase Shares to be sold by such Selling Stockholder
hereunder and the compliance by such Selling Stockholder with all of the
provisions of this Agreement and the consummation of the transactions
contemplated herein (i) will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any statute, indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such Selling Stockholder is a party or by which
such Selling Stockholder is bound or to which any of the property or assets of
such Selling Stockholder is subject, (ii) nor will such action result in any
violation of the provisions of (x) any organizational or similar documents
pursuant to which such Selling Stockholder was formed or (y) any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Selling Stockholder or the property of such Selling
Stockholder; except in the case of clause (i) or clause (ii)(y), for such
conflicts, breaches, violations or defaults as would not impair in any material
respect the consummation of such Selling Stockholder’s obligations hereunder.

 

  (e)

As of the date hereof and immediately prior to the delivery of the Repurchase
Shares to the Company at the Closing, such Selling Stockholder holds good and
valid title to the Repurchase Shares being delivered by such Selling Stockholder
hereunder or a securities entitlement in respect thereof, and holds, and will
hold, such Repurchase Shares free and clear of all liens, encumbrances, equities
or claims; and, upon delivery of

 

4



--------------------------------------------------------------------------------

  such Repurchase Shares (including by crediting to a securities account of the
Company) and payment therefor pursuant hereto, assuming that the Company has no
notice of any adverse claims within the meaning of Section 8-105 of the New York
Uniform Commercial Code as in effect in the State of New York from time to time
(the “UCC”), the Company will acquire good and valid title to the Repurchase
Shares, free and clear of all liens, encumbrances, equities or claims, as well
as a valid security entitlement (within the meaning of Section 8-102(a)(17) of
the UCC) to such Repurchase Shares purchased by the Company, and no action
(whether framed in conversion, replevin, constructive trust, equitable lien or
other theory) based on an adverse claim (within the meaning of Section 8-105 of
the UCC) to such security entitlement may be asserted against the Company.

 

  (f) Such Selling Stockholder (either alone or together with its advisors) has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the Repurchase. Such Selling
Stockholder has had the opportunity to ask questions and receive answers
concerning the terms and conditions of the Repurchase and the Repurchase Shares
and has had full access to such other information concerning the Repurchase
Shares and the Company as it has requested. Such Selling Stockholder has
received all information that it believes is necessary or appropriate in
connection with the Repurchase. Such Selling Stockholder is an informed and
sophisticated party and has engaged, to the extent such Selling Stockholder
deems appropriate, expert advisors experienced in the evaluation of transactions
of the type contemplated hereby. Such Selling Stockholder acknowledges that such
Selling Stockholder has not relied upon any express or implied representations
or warranties of any nature made by or on behalf of the Company, whether or not
any such representations, warranties or statements were made in writing or
orally, except as expressly set forth for the benefit of such Selling
Stockholder in this Agreement.

4. Termination. This Agreement shall automatically terminate and be of no
further force and effect, in the event that the conditions in paragraph 1(b) of
this Agreement have not been satisfied within 15 business days after the date
hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

To the Selling Stockholders:

At the address listed for each Selling Stockholder on Schedule A hereto.

With a copy (which shall not constitute notice) to:

Heather L. Emmel

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

 

5



--------------------------------------------------------------------------------

To the Company:

MoneyGram International, Inc.

2828 N. Harwood St., 15th Floor

Dallas, Texas 75201

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Christine A. Hathaway

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary hereto
embody the complete agreement and understanding between the parties and
supersede and preempt any prior understandings, agreements, or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding

 

6



--------------------------------------------------------------------------------

sentence, this Agreement shall bind and inure to the benefit of and be
enforceable by the Selling Stockholders and the Company and their respective
successors and permitted assigns. Any purported assignment not permitted under
this paragraph shall be null and void.

(f) No Third-Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. The Agreement and all disputes arising out of
or related to this Agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of New York.
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Selling
Stockholders and the Company. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement, nor shall any waiver constitute a continuing waiver.
Moreover, no failure by any party to insist upon strict performance of any of
the provisions of this Agreement or to exercise any right or remedy arising out
of a breach thereof shall constitute a waiver of any other provisions or any
other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Selling Stockholders shall
execute and deliver such additional documents and instruments and shall take
such further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

(l) Expenses. Each of the Company and the Selling Stockholders shall bear its
own expenses in connection with the drafting, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, except that the Company shall pay the reasonable fees and disbursements
of one counsel for the Selling Stockholders.

[Signatures appear on following page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

Company: MONEYGRAM INTERNATIONAL, INC. By:   /s/ Lawrence Angelilli   Name:
Lawrence Angelilli   Title: Senior Vice President – Treasurer

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND VI, L.P.       THL COINVESTMENT PARTNERS, L.P.

By:

 

THL Equity Advisors VI, LLC, its general partner

      By:  

Thomas H. Lee Partners, L.P., its general partner

By:

 

Thomas H. Lee Partners, L.P., its sole member

      By:  

Thomas H. Lee Advisors, LLC, its general partner

By:

 

Thomas H. Lee Advisors, LLC, its general partner

      By:  

THL Holdco, LLC, its managing member

By:

 

THL Holdco, LLC, its managing member

       

By:

 

/s/ Charles P. Holden

      By:  

/s/ Charles P. Holden

 

Name: Charles P. Holden

Title: Managing Director

       

Name: Charles P. Holden

Title: Managing Director

THOMAS H. LEE PARALLEL FUND VI, L.P.       THL OPERATING PARTNERS, L.P.

By:

 

THL Equity Advisors VI, LLC, its general partner

      By:  

Thomas H. Lee Partners, L.P., its general partner

By:

 

Thomas H. Lee Partners, L.P., its sole member

      By:  

Thomas H. Lee Advisors, LLC, its general partner

By:

 

Thomas H. Lee Advisors, LLC, its general partner

      By:  

THL Holdco, LLC, its managing member

By:

 

THL Holdco, LLC, its managing member

       

By:

 

/s/ Charles P. Holden

      By:  

/s/ Charles P. Holden

 

Name: Charles P. Holden

Title: Managing Director

       

Name: Charles P. Holden

Title: Managing Director

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.       GREAT-WEST INVESTORS, LP

By:

 

THL Equity Advisors VI, LLC, its general partner

      By:  

Thomas H. Lee Advisors, LLC, its attorney-in-fact

By:

 

Thomas H. Lee Partners, L.P., its sole member

      By:  

THL Holdco, LLC, its managing member

By:

 

Thomas H. Lee Advisors, LLC, its general partner

       

By:

 

THL Holdco, LLC, its managing member

         

/s/ Charles P. Holden

Name: Charles P. Holden

Title: Managing Director

      By:  

/s/ Charles P. Holden

By:

         

Name: Charles P. Holden

Title: Managing Director

                    THL EQUITY FUND VI INVESTORS (MONEYGRAM), LLC       PUTNAM
INVESTMENT EMPLOYEES’ SECURITIES COMPANY III, LLC

By:

 

THL Equity Advisors VI, LLC, its manager

      By:  

Putnam Investment Holdings, LLC, its managing member

By:

 

Thomas H. Lee Partners, L.P., its sole member

      By:  

Putnam Investments, LLC, its managing member

By:

 

Thomas H. Lee Advisors, LLC, its attorney-in-fact

      By:  

Thomas H. Lee Advisors, LLC, its attorney-in-fact

By:

 

THL Holdco, LLC, its managing member

      By:  

THL Holdco, LLC, its managing member

By:

 

/s/ Charles P. Holden

      By:  

/s/ Charles P. Holden

 

Name: Charles P. Holden

Title: Managing Director

       

Name: Charles P. Holden

Title: Managing Director

THL MANAGERS VI, LLC      

By:

 

Thomas H. Lee Partners, L.P., its managing member

       

By:

 

Thomas H. Lee Advisors, LLC, its general partner

       

By:

 

THL Holdco, LLC, its managing member

       

By:

 

/s/ Charles P. Holden

         

Name: Charles P. Holden

Title: Managing Director

       

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Selling Stockholders

 

Selling Stockholder

  

Address

  

Number of Repurchase Shares

Great-West Investors, L.P.   

c/o Great-West Life and Annuity

Company, 8515 E. Orchard Road, 3T2,

Greenwood Village, CO 80111

   22,978 THL Coinvestment Partners, L.P.   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor,

Boston, MA 02110

   12,860 THL Equity Fund VI Investors (MoneyGram), LLC   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor,

Boston, MA 02110

   16,855 THL Operating Partners, L.P.   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor,

Boston, MA 02110

   15,844 Thomas H. Lee Equity Fund VI, L.P.   

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

   4,502,117 Thomas H. Lee Parallel (DT) Fund VI, L.P.   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor,

Boston, MA 02110

   532,528 Thomas H. Lee Parallel Fund VI, L.P.   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor,

Boston, MA 02110

   3,048,595 Putnam Investments Employees’ Securities Company III LLC   

c/o Putnam Investment, Inc.

1 Post Office Square

Boston, MA 02109

   22,969 THL Managers VI, LLC   

c/o Thomas H. Lee Partners, L.P.,

100 Federal Street, 35th Floor

Boston, MA 02110

   10,346

 

A-1